Citation Nr: 1030804	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disability, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to a disability rating in excess of 20 percent 
for a right shoulder disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1979 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2007 and December 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file.

The Board notes that the Veteran was denied entitlement to a TDIU 
in a November 2007 rating decision.  The Veteran filed a timely 
notice of disagreement with that action and was issued a 
Statement of the Case in September 2008.  In November 2008, the 
Veteran's representative submitted a statement in support of the 
Veteran's appeal of the denial of entitlement to a TDIU.  The 
Board has accepted this statement as a timely substantive appeal 
of the issue of entitlement to a TDIU.  The Board has broadened 
its consideration accordingly.

The issues of entitlement to an increased disability rating and 
of entitlement to a TDIU are addressed in the REMAND following 
the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the Veteran 
was denied entitlement to service connection for syrinx at C7-T1, 
C6-7 disc herniation, and C5-6 disc protrusion.

2.  The evidence associated with the claims file subsequent to 
the November 2004 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a cervical spine 
disability.

3.  A cervical spine disability did not clearly and unmistakably 
exist prior to active service and clearly and unmistakably 
undergo no increase in severity during active service.

4.  The Veteran's cervical spine disability is etiologically 
related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  A cervical spine disability was incurred in active service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to establish his entitlement to service connection for 
a cervical spine disability.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for right shoulder/upper arm disability in December 
2003.  At his April 2004 VA examination, the Veteran was 
diagnosed with a syrinx at C7-T1, disc herniation at C6-7, and 
disc protrusion at C5-6.  The Veteran was denied entitlement to 
service connection for syrinx at C7-T1, disc herniation at C6-7, 
and disc protrusion at C5-6 in a November 2004 rating decision, 
on the basis that the preponderance of the evidence showed that 
the Veteran's symptoms were caused by cervical spine pathology 
that was not related to his active service.  The Veteran did not 
appeal this decision. 

The evidence of record at the time of the November 2004 rating 
decision included the following:  the Veteran's service treatment 
records (STRs) showing that the Veteran was involved in an 
accident in which a tree fell onto his right shoulder in 
September 1982; a December 2003 statement from the Veteran 
describing his accident in service; VA Medical Center treatment 
records from September 2003 through May 2004, showing that the 
Veteran had been seen for complaints of neck pain; an April 2004 
VA joint examination report, showing the Veteran to have a syrinx 
at C7-T1, disc herniation at C6-7, and disc protrusion at C5-6; a 
July 2004 VA spine examination report, in which the Veteran 
reported that he had experienced his cervical spine symptoms 
since his September 1982 accident in service; and a November 2004 
VA neurological examination report, in which the examiner 
reported that the Veteran's cervical spine disabilities were not 
a result of his accident in active service.   

The evidence that has been received since the November 2004 
rating decision includes the following:  a March 2007 statement 
from the Veteran's private physician, in which it was opined that 
the Veteran's cervical spine symptoms were more likely than not 
related to the Veteran's 1982 accident in service; a March 2007 
statement from the Veteran in which he reported that he had 
experienced neck problems ever since his September 1982 accident 
in service; an April 2007 statement from the Veteran's then 
girlfriend, in which she reported that the Veteran had 
experienced progressively worsening cervical spine symptoms since 
she had met him in September 2002; private treatment records from 
May 2004 to March 2007, showing that the Veteran has received 
treatment for a cervical spine disability; a November 2007 VA 
spine examination report in which the examiner reported that the 
Veteran's cervical spine syrinx was a congenital abnormality that 
was not aggravated by the Veteran's 1982 accident because there 
was no report of head trauma at that time; Social Security 
Administration (SSA) records which show that the Veteran has 
received ongoing treatment from both the VA Medical Center and 
private facilities for cervical spine problems; VA Medical Center 
treatment notes showing treatment at least as recently as 
December 2009; an April 2010 private medical opinion which states 
that if the Veteran's syrinx was congenital, then it was possible 
that it was aggravated by in service trauma; and the Veteran's 
April 2010 Board testimony indicating that he had experienced 
neck problems since his accident in active service.   

The Board finds that the medical opinion linking the Veteran's 
cervical spine symptoms to his accident in service is new and 
material.  In this regard the Board notes that it is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the claim 
for entitlement to service connection for a cervical spine 
disability is in order.



Service Connection for a Cervical Spine Disability

A review of the Veteran's STRs shows that at his enlistment 
examination in July 1979, he did not report any neck problems to 
exist prior to his service.  Additionally, the Veteran's neck was 
found to be clinically normal upon examination at the time of his 
entrance into active service.  There is no other evidence of 
record, medical or otherwise, indicating that the Veteran had 
experienced any sort of cervical spine problems prior to his 
active service.     

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

A review of the post-service medical evidence shows that the 
Veteran was not diagnosed with a cervical spine syrinx until 
January 2004, at which time he had a magnetic resonance imaging 
scan (MRI) done of his cervical spine.  

Although there is medical evidence indicating that the syrinx is 
congenital, none of the evidence indicates that is a defect for 
which service connection is precluded by 38 C.F.R. § 3.303(c).  As 
there is no evidence of record that the Veteran experienced any 
cervical spine symptoms prior to service and there is medical 
evidence indicating that the cervical syrinx was aggravated by 
service, the Board concludes that the evidence does not clearly 
and unmistakably establish that the cervical syrinx was not 
aggravated by service.  Therefore, the presumption of soundness 
has not been rebutted.

Further review of the Veteran's STRs shows that in June 1981, the 
Veteran was seen for complaints of neck pain.  At that time he 
reported that he had been swimming and felt as though he had 
pinched a nerve.  The Veteran was diagnosed with cervical 
myositis at that time.  As discussed above, in September 1982 the 
Veteran was involved in an accident at which time a tree fell on 
his right shoulder.  The Veteran reported feeling pain and 
numbness in his right shoulder and arm.  Upon evaluation the 
Veteran was diagnosed with a nerve contusion in the axilla region 
and the C7-T1 brachial plexus.  The Veteran was seen several 
times for physical therapy following the accident in September 
1982.  There is no separation examination report of record, so it 
is not known whether the Veteran complained of neck pain at the 
time of his separation from active service.  

Also of record are several statements from the Veteran in which 
he described the above noted accident.  The Veteran has reported 
that he experienced immediate and severe pain at the time of his 
accident and that he has continued to experience neck pain since 
the accident in service.  

The Veteran is competent to state when he first experienced neck 
pain and that the symptoms have continued since service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.

In October 2003, the Veteran was seen at the VA Medical Center 
for complaints of neck pain.  He reported that he had experienced 
neck pain with headaches and radiation of pain and numbness into 
his right hand since his accident in service.  The Veteran was 
afforded an MRI of his cervical spine in January 2004.  At that 
time, the Veteran was found to have a 3 centimeter (cm) focal 
syrinx at the C7-T1 level; a right lateral herniation at the C6-7 
level, with effacement of the central and dorsal thecal spaces, 
and moderate to severe narrowing of the right neural foramen; and 
a C5-6 broad-based protrusion, with effacement of the ventral and 
dorsal thecal spaces.

In April 2004 the Veteran was afforded a VA joint examination.  
At that time, the Veteran again reported that during service a 
tree fell on his right shoulder and the right side of his neck.  
At that time, the VA examiner reported that a syringomyelia (or 
syrinx) was a longitudinal cystic cavitation within the spinal 
cord containing cerebrospinal fluid and that the exact etiology 
of the syrinx was not clear. 

In October 2004 the Veteran was afforded a VA neurology 
examination.  The examiner was asked to provide an opinion as to 
whether the Veteran's cervical spine disability was etiologically 
related to his active service.  After a review of the record and 
confirming the above reported cervical spine diagnoses, the VA 
examiner opined that the Veteran's cervical spine disabilities 
were not related to his active service, to include the reported 
accident.  The examiner based this opinion on the fact that a 
review of the medical records from September 1982 did not show 
any complaints of neck problems.  Additionally, the examiner 
reported that an electromyelogram (EMG) from November 1982 did 
not show cervical spine radiculopathy and there were no medical 
records from 1983 until 2003 to document the Veteran's subjective 
complaints of neck pain since 1982.  

In November 2007, the Veteran was afforded a VA spine 
examination.  At that time, the Veteran again reported the 
accident in service and that he had experienced neck pain since 
that time.  The examiner confirmed the above noted cervical spine 
diagnoses and then opined that the Veteran's C7-T1 syrinx and C6-
7 disc herniation were less likely than not caused by or the 
result of the Veteran's 1982 service injury.  The examiner based 
this opinion on the fact that at the time of the Veteran's 1982 
accident, there was no report of head or neck trauma and the 
involvement of the brachial plexus nerve injury based on the EMG 
showed only partial median nerve abnormality.  The examiner also 
reported that the syrinx was a congenital abnormality and that if 
it had been present prior to the Veteran's active service, it was 
not aggravated because there was no head trauma reported.  The 
examiner also reported that there were no current, clinical 
findings to suggest that the Veteran's syrinx was problematic.  
The examiner noted that if the syrinx had been pathologic, the 
Veteran would not have been able to perform his jobs as a 
housepainter and an electrician as long as he had.  

Also of record, are private medical records showing that the 
Veteran has sought medical attention for his cervical spine 
disability outside the VA Medical Center.  Of particular 
importance is a March 2007 statement from the Veteran's private 
physician, Dr. W.H.  In his statement, DR. W.H. reported that the 
Veterans initial injury had occurred in 1982.  Dr. W.H. reported 
that the Veteran had experienced gradual symptoms of cervical 
myelopathy since that time.  Dr. W.H. also reported that while 
neuro-imaging studies revealed a syrinx, and that this is 
reported to be a congenital anomaly, the injury clearly 
aggravated the Veteran's cervical spine symptoms.  He reported 
that the syrinx also caused some autonomic dysfunction.  It was 
Dr. W.H.'s opinion that the Veteran's cervical spine symptoms 
were more than likely related to the accident in 1982.

In April 2010, the Veteran sought an outside medical opinion 
regarding his cervical spine disability.  The outside physician, 
Dr. R.K., reported that although the largest percentage of syrinx 
are congenital, he was unable to determine whether the Veteran's 
syrinx was a congenital anomaly or whether it was caused by 
trauma.  The examiner also reported that even if a syrinx is 
congenital, it can still be aggravated by trauma.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

The Board finds the opinion provided by the Veteran's private 
physicians to be more probative that that provided by the VA 
examiners.  In this regard, the Board notes that the Veteran has 
reported that he has experienced neck pain ever since his 
accident in active service and as noted above, the Veteran is 
competent to report when his symptoms began and that they have 
continued since his active service.  The March 2007 opinion 
provided by the Veteran's private physician accounts for the 
Veteran's lay statements of continuity of symptomatology.

Additionally, both VA examiners site to an absence of treatment 
to support their negative opinions.  The Board notes that the US 
Court of Appeals for Veteran's Claims (Court) has determined that 
it is symptoms, not treatment, which are the essence of any 
evidence of continuity of symptomatology.  Savage v. Grober, 10 
Vet. App. 488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Therefore, the absence of treatment cannot 
be used to adequately support a negative nexus opinion when there 
is credible lay testimony of continuity of symtomatology, as 
there is in this case.  

The Board also calls attention to the fact that the November 2007 
VA examiner reported that the Veteran's syrinx was a congenital 
anomaly and that it was not problematic.  However, the outside 
medical opinion stated that it could not be determined for 
certain whether the Veteran's syrinx was congential.  Regardless, 
even if it was congenital, the outside physician reported that it 
could still be aggravated by trauma.

Additionally, both VA examiners reported that there was no trauma 
to the neck while the Veteran was in active service.  However, 
this discounts the Veteran's statements regarding the accident 
and the symptoms he experienced at that time.  As the STRs 
provide only the briefest account of the accident, they cannot be 
solely relied upon to determine all the facts and circumstances 
surrounding the accident.  Therefore, the Board finds that the 
Veteran's statements that he experienced neck trauma at the time 
of his September 1982 accident are adequate to supplement the 
information documented in the STRs.  

In sum, the Board finds that the evidence in favor of the claim 
of entitlement to service connection for a cervical spine 
disability is at least in equipoise with that against the claim.  
Therefore, entitlement to service connection for a cervical spine 
disability is warranted.





ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for a cervical spine disability is granted.

Entitlement to service connection for a cervical spine disability 
is granted.


REMAND

The Board finds that additional development is required before 
the Veteran's claims of entitlement to a disability rating in 
excess of 20 percent for a right shoulder disability and of 
entitlement to a TDIU are decided.

At his July 2010 Board hearing, the Veteran reported that his 
right shoulder symptoms had increased in severity since his last 
VA examination.  The Board notes that the Veteran's last VA 
examination of his right shoulder was in December 2008.  The 
Veteran reported that he had undergone physical therapy for his 
right shoulder since the December 2008 VA examination, and rather 
than improving his condition, the physical therapy actually 
caused him to experience more pain and even further decreased 
range of motion.

Moreover, the originating agency must rate the Veteran's cervical 
spine disability before the Board decides the TDIU issue.  In 
addition, a current examination addressing all of the functional 
impairment from the Veteran's service-connected disabilities and 
their impact on the Veteran's employability should be provided 
before the TDIU issue is decided.

Additionally, the evidence of record shows that the Veteran has 
received treatment for his right shoulder disability at the VA 
Medical Center.  Current treatment records should be obtained 
before the Veteran's claims are decided.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence. 

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected cervical spine 
disability, right shoulder disability, and 
right median nerve disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that all information 
required for rating purposes is provided.

In addition, the examiner should provide 
an opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work, to include 
whether they are sufficient by themselves 
to render the Veteran unemployable.

The supporting rationale for all opinions 
expressed must also be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should rate the 
Veteran's cervical spine disability and 
inform him of his appellate rights with 
respect to this decision.  In addition, it 
should readjudicate the Veteran's claims 
of entitlement to a disability rating in 
excess of 20 percent for a right shoulder 
disability and of entitlement to a TDIU, 
if it has not been rendered moot, based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


